Citation Nr: 0126317	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  98-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the 20 percent disability evaluation assigned for 
arthritis of the lumbar spine, L4-5, with sacroiliitis, was 
proper.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel

INTRODUCTION

The veteran apparently served on active duty for several 
months in 1981 and had periods of active duty for training 
subsequent to that time, including in August 1997.

By an April 1998 decision the RO granted the veteran's claim 
for service connection for disc bulge, L4-5, status post 
automobile accident, and assigned a 10 percent disability 
rating, effective November 26, 1997, the date of receipt of 
the veteran's application for compensation.  The veteran 
appealed only the disability rating.  In August 1998, during 
the pendency of this appeal, the RO raised the disability 
rating for the service-connected lumbar spine disability to 
20 percent, effective November 26, 1997.  Inasmuch as the 
grant of a 20 percent disability rating is not the maximum 
benefit for this disability under the rating schedule, and as 
the veteran has not expressly indicated that she wishes to 
limit her appeal to that particular rating, the claim as to 
the proper rating for that disability remains in controversy, 
and hence, is a viable issue for appellate consideration by 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the veteran 
has been properly notified of the elements necessary to grant 
her claim for the benefit sought.

2.  The veteran's lumbar spine disability is currently 
manifested by subjective complaints of pain, weakness, and 
radiculopathy, and by objective findings of no current lumbar 
disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
arthritis of the lumbar spine, L4-5, with sacroiliitis, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-
5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  38 U.S.C. § 5103A (West Supp. 
2001).  Accordingly, the provisions of the VCAA must be 
applied to the veteran's claim.  Karnas V. Derwinski, 1 Vet. 
App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issue before the Board.  The evidence of record 
includes the veteran's service medical records, her post-
service VA treatment and hospitalization reports, reports of 
VA examinations, a transcript of her video conference hearing 
and statements by the veteran and her representative.  
Further, the veteran and her representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statements of the case, and the RO's letters to the veteran 
have informed the veteran and her representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Therefore, the Board finds that the 
duties to assist and to notify under the VCAA have been met.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1.  The basis of disability ratings is the ability of the 
body as a whole, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10.

At the time of an initial rating in an original claim 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
notes that the 20 percent rating for the veteran's service-
connected lumbar spine disability is effective November 26, 
1997, the date of receipt of the veteran's application for 
compensation.  Thus, the Board will consider whether a higher 
rating is warranted on or subsequent to that date.

The veteran's claim was remanded by the Board in February 
2001 in order to obtain current medical treatment records and 
to afford the veteran VA orthopedic and neurology 
examinations to identify the limitation of function caused by 
her service-connected lumbar spine disability.  That 
development having been successfully completed, her appeal 
has been returned to the Board.

As noted above, the veteran's 20 percent rating for her 
lumbar disability is effective from the date of receipt of 
her application, November 23, 1997.  The medical evidence of 
record prior to the April 1998 RO decision, which granted the 
20 percent disability rating, consists of: (1) an August 1997 
VA X-ray report of the lumbar spine, which contained 
impressions of mild scoliosis with convexity on the left, no 
acute fracture in the lumbar vertebrae, anterior bony 
irregularity of the bodies of L-2 and L-3, probably ununited 
apophysis, disk spaces appear well maintained, and normal 
vertebral alignment; (2) a September 1997 VA CT scan 
(computed tomography) report of the lumbar spine, which 
contained findings of no fractures seen, no disc herniations 
seen, and no central canal stenosis seen, impressions of a 
left sided far lateral disc bulge at L4/5 which did not 
impinge upon any nerve structure, and an otherwise normal 
examination; (3) a November 1997 VA treatment report with 
strength testing findings of 5 (normal) in all areas, 
paraspinal tenderness around L4-L5, but no sciatic tenderness 
when the sciatic notch was palpated; (4) a December 1997 VA 
treatment report which contained findings of strength 
testing, which again were 5 (normal), no sensory deficits 
found, and 2+ (average) reflexes; and (5) a December 1997 VA 
MRI (magnetic resonance imaging) report of the lumbar spine 
which contained impressions of minor multilevel degenerative 
disease with no focal disc protrusions, no central canal or 
nerve foramen stenosis, and no focal impingement of any nerve 
root.

The evidence received subsequent to the April 1998 RO 
decision and prior to the August 1998 decision consists of: a 
July 1998 VA sacroiliac X-ray report which contains an 
impression of mild to moderate sacroiliitis on the right; a 
July 1998 VA hips X-ray report which contains an impression 
of a normal study.

The RO, in its April 1998 decision, characterized the 
veteran's lumbar spine disability as a disc bulge at L4-5, 
and rated this disability under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293, which rates an intervertebral disc syndrome.

Limitation of motion findings do not appear in the cited 
medical evidence; thus, DC 5292, which evaluates limitation 
of motion of the lumbar spine, cannot be used to rate the 
lumbar disability.

Under DC 5293, which evaluates intervertebral disc syndrome, 
a pronounced syndrome, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent relief, warrants a 60 percent 
rating.  A severe syndrome, with recurring attacks and with 
intermittent relief, warrants a 40 percent rating.  The cited 
medical evidence does not reveal any finding, including pain, 
muscle spasm, absent ankle jerk, or other neurological 
finding which represents an intervertebral disc syndrome, and 
this disability was not diagnosed.  Thus, a rating in excess 
of 20 percent for any period from November 23, 1997 to August 
1998 for the veteran's lumbar disability is not warranted 
under this code.

Under DC 5295, which evaluates lumbosacral strain, a severe 
strain, with listing of the whole spine to opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteo-arthritic changes, or a narrowing or irregularity 
of the joint space, or some of the above with abnormal 
mobility on forced motion, warrants a 40 percent rating.  As 
noted above, range of motion findings do not appear in the 
pre-August 1998 medical evidence, and there is no evidence of 
record during this period which shows a listing of the spine, 
Goldthwaite's sign, abnormal mobility on forced motion or a 
narrowing or irregularity of the joint space.  Thus, a rating 
in excess of 20 percent for any period from November 23, 1997 
to August 1998 for the veteran's lumbar disability is not 
warranted under this code.

In rating musculoskeletal disabilities, the Board is required 
to consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The Board 
notes again that range of motion findings do not appear in 
the cited evidence; thus, lumbar spine limitation of motion 
cannot be reconstructed for that period.  Additional 
impairment during exacerbations, or flare-ups, of the 
veteran's lumbar spine disability was not been demonstrated 
between November 23, 1997 and August 1998.  There is no 
medical evidence to show that any other symptom, including 
weakness or incoordination, results in additional functional 
impairment to a degree that would support a rating in excess 
of 20 percent under any of the above codes.  There is, 
therefore, no basis for the assignment of a schedular rating 
in excess of 20 percent for the veteran's lumbar disability 
from November 23, 1997 to August 1998.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59; DeLuca, supra.

Accordingly, the preponderance of the evidence is against a 
rating in excess of 20 percent for the veteran's lumbar 
disability from November 23, 1997 to August 1998.

A December 1998 VA orthopedic examination report of the 
veteran contains notations that, upon physical examination, 
the veteran's lumbar spine findings, except for subjective 
complaints of pain, was found to be essentially normal.  The 
examiner noted that the veteran "exhibits multiple signs of 
symptoms amplification and nonorganic pain behaviors.  She 
has back pain to superficial light touch over a large degree 
of her back.  She has increased low back pain with concerted 
truncal pelvic rotation.  She has low back pain with axial 
loading of the cervical spine.  She has discrepancies between 
seated and supine straight leg raising.  In actuality, 
positive straight leg raise at 30 degrees is nonphysiologic.  
Human being[s] require at least 30 degrees of hip flexion to 
simply walk."  The examiner indicated that X-rays of the 
lumbar spine performed the day of the examination showed some 
mild degenerative changes at L4-5, with evidence of aberrant 
lumbosacral articulations at L5 with accessory facet, but no 
other abnormalities.

The examiner concluded that, "[d]espite notations in the 
record to the contrary, there is no evidence of MRI 
abnormality.  There is no evidence of a 'herniated disk.'  
There is no evidence of radiculopathy by EMG/NCV evaluation.  
Numerous inconsistencies in this veteran's evaluation point 
to simple amplification and nonorganic pain behaviors.  I do 
not believe this veteran's complaints are genuine at this 
point.  With respect to the [examination request], all 
necessary examinations and some that are not necessary have 
been performed.  Any limitation in range of motion or degrees 
of abnormality are not considered to be valid.  I do not 
believe complaints asserted by the veteran should 
significantly limit the functional ability of the lumbar 
spine during flare ups when the joint is used repeatedly over 
a period of time.  Again, I do not believe any additional 
loss of range of motion due to pain on use or during flare 
ups is [valid].  I do not believe that any complaints of 
weakened motion, excessive fatigability or incoordination 
should be considered [valid]."

A December 1998 VA treatment report contains findings, upon 
physical examination, that the veteran was able to dress by 
herself.  Findings again were essentially normal, except for 
Patrick's sign being positive on the right.  The impression 
was sacroiliitis.

A January 1999 report contains findings of normal lumbar 
range of motion.  A February 1999 report contains notations 
that acupuncture had been unsuccessful, with the veteran 
still reporting pain, and a physician's statement that it was 
"unclear whether [the veteran's pain] response to 
acupuncture was secondary to actual pain or secondary gains.  
([the veteran is] currently applying for medical disability 
benefits under the Military-National Guard)."

During the veteran's January 2001 video conference hearing, 
at which time she confirmed her waiver of a live in-person 
hearing, the veteran testified that: her back had gotten 
worse; she uses a wheelchair away from home and a cane at 
home; she cannot do housework; she uses a "handicap" 
bathroom at home; the back pain radiates from her lower back, 
down her right leg, and into her right foot; her back pain is 
constant; her body "falls" to the right side; she was 
issued a wheelchair by VA medical personnel; she has used the 
wheelchair since June 2000; the pain affects her sleep; she 
doesn't drive due to back disability; she feels her medical 
records do not properly reflect her condition; she goes to 
the grocery store once a week; she also goes to the Post 
Office; she experiences numbness in her left leg; she takes 
Baclofen, a muscle relaxer, and sleep medication; she will be 
starting pool therapy; surgery is not recommended for her 
back disability; she has not worked since her motor vehicle 
accident; she was in the Army National Guard when she was 
injured; all treatment for her back disability has been at VA 
medical facilities; a physician has told her that there was 
nothing that could be done for her back, and that it would 
only get worse; she has tried physical therapy, a TENS unit, 
and acupuncture; she is never pain free; and medications do 
not relieve her back pain.

A March 2001 VA neurology examination report contains the 
examiner's notation that findings were essentially normal.  
The examiner indicated that the veteran initially reported 
some muscle strength and sensorium problems, but that with 
repeated and alternating testing, he "could not reproduce 
any of these findings in a reliable way."  As to the 
veteran's gait, the examiner indicated that the veteran 
"displayed tremendous difficulty getting up from the chair 
because of pain.  She had to manually support her legs to put 
them down to the floor from the wheelchair foot support.  She 
was able to flex forward to 45 degrees before being 
restricted by pain.  I could not palpate any paraspinous 
spasm."  The diagnosis was chronic low back pain, status 
post injury sustained when her car was run off the road.  
There is no evidence on examination and by workup of any 
radiculopathy.  Most recent X-rays and bone scan do not 
reveal any abnormalities of the sacroiliac joints.  Suspect 
amplification of the symptoms.

The examiner then concluded that "[t]his veteran was 
involved in an incident while driving her car as described 
above.  Her car was apparently sent off the road when she 
tried to avoid another car.  There was no damage to the car.  
The abrupt stoppage resulted in shifting of some computer 
equipment in the back seat which hit the front seat.  The 
veteran was not directly hit by any of the computer 
equipment.  She did not sustain any injuries from that 
accident and no treatment was rendered at the scene.  She was 
able to independently get out of the car and subsequently 
drive to her destination.  Her symptoms started a few hours 
later and since then have progressed at a rapid pace to 
render her currently wheelchair bound.  Her workup has been 
entirely negative.  A recent MRI of the lumbar spine does not 
reveal any abnormalities.  The disc bulge that had been 
described on a CT scan of the lumbar spine in 1998 is no 
longer present.  A recent bone scan does not indicate any 
abnormalities of the sacroiliac joints.  On her neurologic 
examination today, I could not find any distal atrophy in the 
lower extremities that would be expected from the amount of 
disuse that she describes.  There is no weakness except for 
some giveaway weakness that disappears with prompting her to 
give full effort.  She has areas of sensory loss in the lower 
extremities that could not be reproduced consistently and 
that do not suggest any physiologic sensory loss.  Her deep 
tendon reflexes are physiologic and symmetric.  I cannot 
ascribe an etiology to this veteran's symptoms.  They clearly 
appear way out of proportion to any anatomic abnormalities.  
No such abnormalities have been documented on her extensive 
workup.  Specifically there is no evidence of disc bulge, 
nerve root compression or any structural abnormalities in the 
hips, SI joints or lumbar spine.  In the absence of any such 
abnormalities and in the absence of evidence of severe lumbar 
muscle spasm on her examination, I see no reason why this 
veteran is unable to ambulate and is maintaining a near total 
dependence on her wheelchair.  I suspect that there is a 
great amplification of her symptoms.  During the examination, 
the veteran was observed to have extreme difficulty in moving 
her legs off the foot support on the wheelchair and she had 
to manually lift them up.  However I later observed her while 
she was putting her socks and shoes back on and she was able 
to effortlessly lift her feet up to put her shoes and her 
socks on.  I will defer to the orthopedic examiner for 
further comments about the possibility of any sacroiliac 
joint disease."

A March 2001 VA orthopedic examination report contains the 
examiner's statement that the tests were essentially normal.  
The examiner indicated that findings were essentially normal.  
The impression was history of sacroiliitis and back 
condition.

The examiner indicated that he found no evidence of 
sacroiliitis and no evidence of clinically significant 
arthritis of the lumbar spine at L4-5.  In his opinion, the 
veteran's examination was remarkable only for her subjective 
complaints of pain.  The examiner indicated that, at that 
time, the veteran did not demonstrate weakened movement, 
excess fatigability, or incoordination.

Based purely upon her subjective complaints of pain, the 
examiner indicated that her disability was severe, and 
precluded her from working, or seeking work, because of her 
discomfort with any activity.  Subjectively, the examiner 
indicated that the veteran's pain significantly limited 
functional activity and ability during flare-ups or with 
extended use.

A June 2001 VA psychiatric treatment report also contains 
notations that the physician "[r]eviewed [the] medical 
record and confronted [the veteran] with the results of her 
imaging tests[,] showing either normal anatomy or mild 
[degenerative joint disease] - with nothing sufficient to 
justify her being in a wheelchair.  She said that her doctors 
had clearly stated that her injury was severe and she 
required a wheelchair."

A review of the medical evidence since August 1998 compels 
the Board to find that there is simply no medical evidence of 
any current lumbar disability of record.  The veteran's 
treating psychiatrist has questioned the veteran on her 
contentions of pain.  The veteran's refusal or inability to 
comply with testing criteria for range of motion leaves the 
Board with no objective findings with which to rate any 
lumbar disability.  Also, the latest X-rays do not confirm 
arthritis of the lumbar spine.  While the veteran's severe 
subjective pain complaints have been considered, current law 
requires that evidence of pain be supported by adequate 
pathology (objective medical findings).  See 38 C.F.R. 
§ 4.40.

Accordingly, as no fractured vertebrae, ankylosis, limitation 
of motion, intervertebral disc syndrome, sacro-iliac injury 
and weakness, or lumbosacral strain is currently shown by the 
medical evidence, the preponderance of the evidence is 
against a rating in excess of 20 percent for the veteran's 
lumbar disability for any period on or after November 23, 
1997.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

The 20 percent disability rating assigned for arthritis of 
the lumbar spine, L4-5, with sacroiliitis, was proper, and 
the appeal is denied.




		
	John E. Ormond, Jr.
			   Member, Board of Veterans' Appeals



 


